
	
		II
		Calendar No. 412
		111th CONGRESS
		2d Session
		H. R. 4506
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 15, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 27 (legislative
			 day, May 26), 2010
			Reported by Mr.
			 Leahy, without amendment
		
		AN ACT
		To authorize the appointment of additional
		  bankruptcy judges, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bankruptcy Judgeship Act of
			 2010.
		2.Additional
			 permanent offices of bankruptcy judgesSection 152(a)(2) of title 28, United States
			 Code, is amended—
			(1)in the item
			 relating to the eastern and western districts of Arkansas by striking
			 3 and inserting 4;
			(2)in the item relating to the eastern
			 district of California by striking 6 and inserting
			 8;
			(3)in the item relating to the district of
			 Delaware by striking 1 and inserting 6;
			(4)in the item relating to the middle district
			 of Florida by striking 8 and inserting 9;
			(5)in the item relating to the northern
			 district of Florida by striking 1 and inserting
			 2;
			(6)in the item relating to the southern
			 district of Florida by striking 5 and inserting
			 7;
			(7)in the item relating to the northern
			 district of Georgia by striking 8 and inserting
			 10;
			(8)in the item relating to the southern
			 district of Georgia by striking 2 and inserting
			 3;
			(9)in the item relating to the district of
			 Maryland by striking 4 and inserting 7;
			(10)in the item relating to the eastern
			 district of Michigan by striking 4 and inserting
			 7;
			(11)in the item relating to the northern
			 district of Mississippi by striking 1 and inserting
			 2;
			(12)in the item relating to the district of
			 Nevada by striking 3 and inserting 5;
			(13)in the item relating to the district of New
			 Hampshire by striking 1 and inserting 2;
			(14)in the item relating to the district of New
			 Jersey by striking 8 and inserting 9;
			(15)in the item relating to the northern
			 district of New York by striking 2 and inserting
			 3;
			(16)in the item relating to the southern
			 district of New York by striking 9 and inserting
			 10;
			(17)in the item relating to the eastern
			 district of North Carolina by striking 2 and inserting
			 3;
			(18)in the item relating to the western
			 district of North Carolina by striking 2 and inserting
			 3;
			(19)in the item relating to the middle district
			 of Pennsylvania by striking 2 and inserting
			 3;
			(20)in the item relating to the eastern
			 district of Tennessee by striking 3 and inserting
			 4;
			(21)in the item relating to the western
			 district of Tennessee by striking 4 and inserting
			 5;
			(22)in the item relating to the eastern
			 district of Virginia by striking 5 and inserting
			 6; and
			(23)in the item relating to the southern
			 district of West Virginia by striking 1 and inserting
			 2 .
			3.Conversion of
			 certain temporary offices of bankruptcy judges to permanent offices
			(a)Conversion of
			 certain temporary offices established by Public Law 109–8The temporary offices of bankruptcy judges
			 established by section 1223(b)(1) of Public Law 109–8 (28 U.S.C. 152 note) for the
			 following districts are hereby converted so as to be included in the permanent
			 offices of bankruptcy judges that are added by the amendments made by section 2
			 with respect to the corresponding districts:
				(1)The eastern
			 district of California.
				(2)The district of
			 Delaware.
				(3)The southern
			 district of Florida.
				(4)The southern
			 district of Georgia.
				(5)The district of
			 Maryland.
				(6)The district of
			 New Jersey.
				(7)The northern
			 district of New York.
				(8)The southern
			 district of New York.
				(9)The eastern
			 district of North Carolina.
				(10)The middle
			 district of Pennsylvania.
				(11)The western
			 district of Tennessee.
				(12)The eastern
			 district of Virginia.
				(13)The district of
			 Nevada.
				(b)Conversion of
			 certain temporary offices established by Public Law 102–361The
			 temporary offices of bankruptcy judges established by section 3(a) of Public
			 Law 102–361 (28
			 U.S.C. 152 note) for the following districts are hereby
			 converted so as to be included in the permanent offices of bankruptcy judges
			 that are added by the amendments made by section 2 with respect to the
			 corresponding districts:
				(1)The district of
			 Delaware.
				(2)The district of
			 New Hampshire.
				(3)The eastern
			 district of Tennessee.
				4.Extension of
			 certain temporary offices of bankruptcy judges established by Public Law
			 109–8
			(a)ExtensionsThe temporary offices of bankruptcy judges
			 established for the eastern district of Pennsylvania and the middle district of
			 North Carolina by section 1223(b)(1) of Public Law 109–8 (28 U.S.C. 152 note)
			 are extended until the 1st vacancy occurring in the office of a bankruptcy
			 judge in the respective district resulting from the death, retirement,
			 resignation, or removal of a bankruptcy judge and occurring 5 years or more
			 after the date of the enactment of this Act.
			(b)Applicability of
			 other provisionsExcept as
			 provided in subsection (a), all other provisions of section 1223(b) of Public
			 Law 109–8 (28 U.S.C.
			 152 note) remain applicable to the temporary offices of
			 bankruptcy judges referred to in subsection (a).
			5.Paygo
			 offset
			(a)Bankruptcy
			 filing feesSection 1930(a)
			 of title 28, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A) by striking $245 and inserting $246;
			 and
					(B)in subparagraph
			 (B) by striking $235 and inserting $236;
			 and
					(2)in paragraph (3) by striking
			 $1,000 and inserting $1,042.
				(b)United States
			 Trustee FundSection 589a(b) of title 28, United
			 States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A) by striking 40.46 and inserting 40.28;
			 and
					(B)in subparagraph (B) by striking
			 28.33 and inserting 28.15; and
					(2)in paragraph (2)
			 by striking 55 and inserting 52.78.
				(c)Collection and
			 deposition of miscellaneous bankruptcy feesSection 406(b) of the Judiciary
			 Appropriations Act, 1990 (Public Law 101–162; 28 U.S.C. 1931
			 note) is amended—
				(1)by striking
			 28.87 and inserting 28.74;
				(2)by striking
			 35.00 and inserting 34.77; and
				(3)by striking
			 25 and inserting 23.99.
				6.Effective
			 dates
			(a)General
			 effective dateExcept as
			 provided in subsection (b), this Act and the amendments made by this Act shall
			 take effect on the date of the enactment of this Act.
			(b)Special
			 effective dateThe amendments made by section 5 shall take effect
			 180 days after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives March 12, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		May 27 (legislative
		  day, May 26), 2010
		Reported without amendment
	
